Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 17/324,588 filed 5/19/21. Claims 34-66 are pending with claims 34, 50 and 62 in independent form.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 34- is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1- of prior U.S. Patent No. 11,055,504 B2. This is a statutory double patenting rejection.
The ‘504 Patent teaches:
With respect to claim 34, In an induction system for use with an object processing system, a distribution system for providing dissimilar objects into one of a plurality of receiving units, said distribution system 

With respect to claim 35, The distribution system as claimed in claim 34, wherein the conveyor section includes a conveyor with a plurality of openings in the conveyor (claim 2 of the ‘504 patent).  

With respect to claim 36, The distribution system as claimed in claim 34, wherein the conveyor section is formed from a mesh material (claim 3 of the ‘504 patent).  

With respect to claim 37, The distribution system as claimed in claim 34, wherein the vacuum is dynamically adjustable to accommodate a variety of objects presented to the distribution system (claim 4 of the ‘504 patent).  

With respect to claim 38, The distribution system as claimed in claim 37, wherein the distribution system further includes a perception unit that directed toward the plurality of receiving units (claim 5 of the ‘504 patent).  

With respect to claim 39, The distribution system as claimed in claim 37, wherein the distribution system includes an adjustable vacuum control system (claim 6 of the ‘504 patent).  

With respect to claim 40, The distribution system as claimed in claim 37, wherein the distribution system includes an adjustable rotational speed control system (claim 7 of the ‘504 patent).  

With respect to claim 41, The distribution system as claimed in claim 34, wherein the receiving units include at least one mobile carrier (claim 8 of the ‘504 patent).  

With respect to claim 42, The distribution system as claimed in claim 34, wherein the receiving units include at least one chute (claim 9 of the ‘504 patent).  

With respect to claim 43, The distribution system as claimed in claim 34, wherein the receiving units include at least one conveyor (claim 10 of the ‘504 patent).  

With respect to claim 44, The distribution system as claimed in claim 34, wherein the distribution system includes three receiving units (claim 11 of the ‘504 patent).  

With respect to claim 45, The distribution system as claimed in claim 34, wherein the vacuum roller rotates (claim 12 of the ‘504 patent).  

With respect to claim 46, The distribution system as claimed in claim 34, wherein the vacuum roller is actively powered to rotate (claim 13 of the ‘504 patent).  

With respect to claim 47, The distribution system as claimed in claim 34, where in the vacuum roller is a passive roller (claim 14 of the ‘504 patent).  

With respect to claim 48, The distribution system as claimed in claim 34, wherein the object processing system includes a plurality of object processing stations (claim 15 of the ‘504 patent).  

With respect to claim 49, The distribution system as claimed in claim 48, wherein the receiving units each direct any objects received by a respective receiving unit toward one of the plurality of object processing stations (claim 16 of the ‘504 patent).  

With respect to claim 50, A distribution system in an induction system for use with an object processing system, said distribution system for providing dissimilar objects into one of a plurality of receiving units, said distribution system comprising a conveyor section that travels over a vacuum roller that is coupled to a vacuum source, said vacuum providing at the conveyor section a vacuum force on an object as the object falls over the vacuum roller toward one of the plurality of receiving units (claim 17 of the ‘504 patent).  

With respect to claim 51, The distribution system as claimed in claim 50, wherein the conveyor section includes a conveyor with a plurality of openings in the conveyor (claim 18 of the ‘504 patent).  

With respect to claim 52, The distribution system as claimed in claim 50, wherein the conveyor section is formed from a mesh material (claim 19 of the ‘504 patent).  

With respect to claim 53, The distribution system as claimed in claim 50, wherein the vacuum is dynamically adjustable to accommodate a variety of objects presented to the distribution system (claim 20 of the ‘504 patent).  



With respect to claim 55, The distribution system as claimed in claim 53, wherein the distribution system includes an adjustable vacuum control system (claim 22 of the ‘504 patent).  

With respect to claim 56, The distribution system as claimed in claim 53, wherein the distribution system includes an adjustable rotational speed control system (claim 23 of the ‘504 patent).  

With respect to claim 57, The distribution system as claimed in claim 50, wherein the receiving units include at least one mobile carrier (claim 24 of the ‘504 patent).  

With respect to claim 58, The distribution system as claimed in claim 50, wherein the receiving units include at least one chute (claim 25 of the ‘504 patent).  

With respect to claim 59, The distribution system as claimed in claim 50, wherein the receiving units include at least one conveyor (claim 26 of the ‘504 patent).  

With respect to claim 60, The distribution system as claimed in claim 50, wherein the object processing system includes a plurality of object processing stations (claim 27 of the ‘504 patent).  



With respect to claim 62, A method of providing distribution of a plurality of dissimilar objects in a induction system for use with an object processing system, said method comprising: providing a conveyor section that travels over a vacuum roller that is coupled to a vacuum source that provides at the conveyor section a vacuum force on an object having a mass; 1235602.1U.S. Application No.: Not Yet Assigned7 Atty. Docket No.: BG. 1073 ICON Amendment dated: May 19, 2021 First Preliminary Amendment moving the conveyor section and the object around the vacuum roller; and permitting the object to fall toward one of a plurality of receiving units based on both the object's mass and the vacuum force applied to the object through the conveyor section (claim 29 of the ‘504 patent).  

With respect to claim 63, The method as claimed in claim 62, wherein the method further includes dynamically adjusting any of a vacuum control system that adjusts any of the vacuum source and a rotation speed control system that adjusts the rotational speed of the vacuum roller (claim 30 of the ‘504 patent).  

With respect to claim 64, The method as claimed in claim 62, wherein the method further includes perceiving perception data regarding the object (claim 31 of the ‘504 patent).  

With respect to claim 65, The method as claimed in claim 62, wherein the receiving units include at least one of any of a mobile carrier, a chute and a conveyor (claim 32 of the ‘504 patent).  

With respect to claim 66, The method as claimed in claim 62, wherein the receiving units each direct any objects received by a respective receiving unit toward one of a plurality of object processing stations (claim 33 of the ‘504 patent).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH